Citation Nr: 0936362	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-14 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1968 to 
October 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which increased the disability rating for lumbosacral 
strain to 10 percent, effective March 22, 2007.

As support for his claim, the Veteran presented testimony at 
a hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing) in June 2009.  The transcript of the 
hearing has been associated with the claims file and has been 
reviewed.

In a December 2008 rating decision, the RO denied the 
Veteran's claim for service connection for peripheral 
neuropathy in both hands, gastroesophageal reflux disease, 
bilateral hearing loss, tinnitus, fungus problems of the 
hands and feet, and a bilateral knee disorder; increased the 
disability rating for the Veteran's posttraumatic stress 
disorder (PTSD) to 70 percent, effective February 15, 2008; 
and granted the Veteran's claim for entitlement to individual 
unemployability (TDIU), effective February 15, 2008.  The 
Veteran has neither perfected an appeal of the claims for 
service connection denied by the RO by filing a notice of 
disagreement (NOD) and substantive appeal (e.g., VA Form 9 or 
equivalent statement) nor appealed the disability ratings or 
effective dates assigned for his PTSD and TDIU.  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2009); 
see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(the Veteran must separately appeal these downstream issues).  
Therefore, these issues are not before the Board at this 
time.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Before addressing the merits of the Veteran's claim for a 
disability rating in excess of 10 percent for lumbosacral 
strain, the Board finds that additional development of the 
evidence is required.

First, there are no post-service treatment records associated 
with the claims file after December 2008.  In this regard, 
VA's duty to assist includes obtaining records of the 
Veteran's relevant VA medical treatment and from other 
agencies.  38 U.S.C.A. 
§§ 5103A(c)(2) and 5103A(c)(3); 38 C.F.R. §§ 3.159(c)(2), 
(c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive knowledge of evidence 
generated by VA).  Because any treatment record regarding his 
lumbosacral strain would be relevant to the Veteran's 
increased rating claim, the AOJ should attempt to obtain 
these records, and, if they no longer exist, must make this 
express declaration to confirm that further attempts to 
obtain them would be futile.  Thus, a remand is warranted to 
obtain these records.

Additionally, another VA examination is needed to determine 
the current extent and severity of the Veteran's lumbosacral 
strain.  Since his last examination in May 2007, the Veteran 
has sought additional treatment for worsening pain in his 
back.  See, e.g., VA treatment records dated in December 
2007, March 2008, and September 2008.  In addition, the 
Veteran asserts new complaints of radiating pain in his lower 
extremities due to his back disability.  Records of evidence 
also indicate that he receives epidural injections to relieve 
his back pain.  The Veteran also is prescribed various 
medications, including morphine and codeine, for relief of 
his symptomatology.  See, e.g., VA treatment records dated in 
September 2007, December 2007, and March 2008; and June 2009 
Travel Board hearing transcript.  In this regard, if the 
Veteran has radiculopathy and pain in both lower extremities 
associated with his service-connected back disability, he 
may be entitled to separate disability ratings for 
neurological manifestations of his back disability under 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2008), incomplete 
paralysis of the sciatic nerve (2008).  An appropriate 
examination of the Veteran's back would determine whether he 
is entitled to be rated under the aforementioned Diagnostic 
Code.

Moreover, the Veteran's last VA examination in May 2007 dates 
to more than two years ago, and a more current examination 
would be helpful in deciding his appeal, especially because 
he has recently sought additional treatment for worsening 
pain in his back.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-
month-old exam was too remote in time to adequately support 
the decision in an appeal for an increased rating); see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Accordingly, in light of the evidence suggesting that the 
Veteran's lumbosacral strain may have worsened, a 
comprehensive VA medical examination and opinion are needed 
to determine the current state and severity of his back 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to the dates of 
any treatment received for his service-
connected back disability since December 
2008, and to furnish signed authorizations 
for the release to the VA of private 
medical records in connection with each 
non-VA source he identifies.  Copies of 
the medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  If requests 
for any private treatment records are not 
successful, the AOJ should inform the 
Veteran of the nonresponse so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2008).  All attempts to secure these 
records, and any response received, must 
be documented in the claims file.  If no 
records are available, a response to that 
effect is required and should be 
documented in the file. 

2.  Schedule the Veteran for a VA 
orthopedic/neurological examination to 
determine the current severity of his back 
disability (lumbosacral strain).  
The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent medical 
history - including, in particular, the 
records of recent treatment.

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examination must include 
range of motion findings.  The examiner is 
asked to identify and describe any current 
symptomatology, including any functional 
loss associated with the back disability 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, 
pain on pressure or manipulation, and 
muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the low back or when, 
for example, the Veteran's symptoms are 
most problematic ("flare-ups").  
If there is no objective evidence of these 
symptoms, the examiner should so state.

If there is evidence of any objective 
neurological abnormality associated with 
the Veteran's service-connected back 
disability, such as radiculopathy or 
sciatica affecting the lower extremities, 
the examiner should identify this 
abnormality and comment on its severity.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher rating.  

3.  Readjudicate the claim for a 
disability rating in excess of 10 percent 
for lumbosacral strain in light of the 
additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, 
send him and his representative another 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


